 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   ERIC V. KERSTEN, Bar #226429
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     CARLOS ALBERTO BARVOZA-CASILLAS
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                    )   Case No. 1:18-cr-00088 LJO-SKO
                                                   )
12                      Plaintiff,                 )   STIPULATION TO MODIFY CONDITIONS
                                                   )   OF PRETRIAL RELEASE; ORDER
13    vs.                                          )
                                                   )
14    CARLOS ALBERTO BARVOZA-                      )
                                                   )   JUDGE: Hon. Sheila K. Oberto
      CASILLAS,
15                                                 )
                       Defendant.                  )
16                                                 )
17
18           IT IS HEREBY STIPULATED, by and between the parties, through their respective
19   counsel, Assistant United States Attorney Vincenza Rabenn, counsel for plaintiff, and Assistant
20   Federal Defender Eric V. Kersten, counsel for defendant Carlos Alberto Barvoza-Casillas, that
21   Mr. Barvoza-Casillas’s conditions of release may be modified to permit Mr. Barvoza-Casillas to
22   leave his residence between 6:00 a.m. and 10:00 p.m. All other conditions of Mr. Barvoza-
23   Casillas’ pretrial release shall remain in full force and effect.
24           Pretrial Services Officer Ryan Beckwith and Northern District of California Pretrial
25   Services Officer Nelson Barao, who is Barvoza-Casillas’ curtesy supervision officer in the
26   Northern District of California, support the proposed modification to a curfew.
27   ///
28   ///
 1           Pursuant to the existing Order Setting Conditions of Release, Mr. Barvoza-Casillas is
 2   subject to home detention. Special condition “M” currently provides:
 3                    HOME DETENTION: You must remain inside your residence at all times
                      except for employment; education; religious services; medical, substance
 4                    abuse, or mental health treatment; attorney visits; court appearances;
                      court-ordered obligations; or other activities pre-approved by the PSO
 5
 6   Docket No. 10, p.2.

 7           The parties request that this portion of special condition “M” be deleted and replaced

 8   with the following:

 9                    CURFEW: You must remain inside your residence between the hours of
                      10:00 p.m. and 6:00a.m., every day, unless your absence is pre-approved
10                    by the PSO
11
12           Mr. Barvoza-Casillas was released to the Westcare 90-day inpatient treatment program in

13   April 2018. He successfully completed the program in July 2018 and has complied with all

14   conditions of his release since that time. Mr. Barvoza-Casillas is attending classes two days per

15   week, and would like to attend more classes, and lead a more productive life than is possible on

16   home detention.

17           Based on the foregoing, the parties respectfully request that the Court modify Mr.

18   Barvoza-Casillas’ conditions of release as set forth above.

19                                                 Respectfully submitted,

20                                                 McGREGOR W. SCOTT
                                                   United States Attorney
21
     Date: February 14. 2019                       /s/ Vincenza Rabenn
22                                                 VINCENZA RABENN
                                                   Assistant United States Attorney
23                                                 Attorney for Plaintiff

24
                                                   HEATHER E. WILLIAMS
25                                                 Federal Defender

26   Date: February 14, 2019                       /s/ Eric V. Kersten
                                                   ERIC V. KERSTEN
27                                                 Assistant Federal Defender
                                                   Attorney for Defendant
28                                                 CARLOS ALBERTO BARVOZA-CASILLAS

     Barvoza-Casillas: Stipulation to Modify
     Conditions of Pretrial Release; Order
                                                      2
 1                                               ORDER
 2            Pursuant to the parties’ stipulation, the Court hereby modifies Special Condition 7(m) of
 3   the Order Setting Conditions of Pretrial Release for Carlos Alberto Barvoza-Casillas as set forth
 4   above.
 5
 6   IT IS SO ORDERED.
 7
     Dated:      February 14, 2019                                /s/   Sheila K. Oberto             .
 8                                                        UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

     Barvoza-Casillas: Stipulation to Modify
     Conditions of Pretrial Release; Order
                                                      3
